DETAILED ACTION
Claims 1-15 are pending. Claims 1-15 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdulnour (US 20160323163).
Regarding Claim 1:
Abdulnour discloses – A communication system, comprising:
a server; and (Abdulnour; Paragraph [82-83] - A CPE Monitoring and Management Module 215 is provided to control the retrieval of parameter data. As regards parameter data retrieval, the Business Logic module 225 is linked to a Monitor Server Gateway 230 having an interface for linking to the network 205 and for establishing IP connections through that network with selected CPE devices 212.)
a control unit including a work machine information acquisition section and a work machine information transmission section, the work machine information acquisition section being configured to acquire work machine information that is information related to a 
wherein the server includes a transmission timing update instruction section configured to transmit, to the control unit, transmission timing update information that instructs an update of the transmission timing, according to an update condition determined based on the work machine information received from the control unit, and (Abdulnour; Paragraph [48-50] - Preferably a queuing arrangement may be implemented for parameter request messages and a controller may be arranged to pick respective messages from the queue to send to each CPE device 15 only upon receipt of a response to a previous request message. the monitoring time interval within those time periods may also be adjusted according to the observed statistical significance of variations in S-VLAN connectivity over the corresponding time period.)
the control unit includes a transmission timing update section configured to update the transmission timing, based on the transmission timing update information received 

Regarding Claim 2:
Abdulnour discloses – The communication system according to claim 1, wherein when transmission of the work machine information to the server at the transmission timing fails, (Abdulnour; Paragraph [13-16, 36] - an apparatus for detecting fault conditions in a network comprising: an analysis module for processing parameter data, and fault detection means for comparing the measure of connectivity status. this allows not only the actual customer service experience to be monitored, first-hand, but also enables fault detection in any part of the link between a CPE device 15 and the BRAS 20.)
the work machine information transmission section is configured to store the unsuccessfully transmitted work machine information in a memory, and (Abdulnour; Paragraph [14, 
to transmit the work machine information stored in the memory to the server at a timing different from the transmission timing. (Abdulnour; Paragraph [39-40, 43, 48] - an inventory of network equipment is provided in a database stored on an inventory server and includes information defining the network nodes for each S-VLAN. Each sample CPE device 15 executes a software agent arranged to derive and collect a predetermined set of data relating to the operation of the device 15, using CPE WAN Management Protocol (CWMP). CWMP is an application layer protocol for remote management of end-users' devices and may be used in the present invention to communicate with any compliant sample CPE device 15 to poll for a predetermined set of parameters. The results of the monitoring at STEP 75 are used at STEP 80 to generate a connectivity model for each S-VLAN based upon average levels of CPE connectivity over the predetermined time periods, and other metrics to take account of error conditions and other conditions encountered during monitoring.) 
Regarding Claims 3 and 9:

when it is determined that the work machine is in the state to be monitored, to determine the update condition that shortens an interval between transmissions of the work machine information. (Abdulnour; Paragraph [42-43, 53, 84] - a process begins of remotely determining the connectivity of each CPE device 15 in the S-VLAN samples over one or more predetermined and statistically significant time periods, at regular intervals, for example every 5 minutes. However, different lengths of time period may be highlighted to focus the analysis on shorter periods of time, such as during normal working hours when a more sharply varying but nevertheless consistent profile of connectivity is observed within certain one hour periods, whereas at other times taking an average over a two or three hour period would provide an appropriate level of resolution in the connectivity profile. Each CPE device 15 executes a software agent arranged to derive and collect a predetermined set of data relating to the operation of the device 15. the Business Logic module 225 is arranged to trigger the retrieval of parameter data at predetermined time intervals, enabled by certain data obtained from the inventory to be used by the Gateway module 230 to access CPE devices in each logical S-VLAN.) 

Abdulnour discloses – The communication system according to claim 3, wherein the transmission timing update instruction section is configured to identify an operation condition at a time of normal operation of the work machine, based on the work machine information received during a predetermined time period, and to determine that the work machine that transmits the work machine information is in the state to be monitored if the work machine is recognized to deviate from the operation condition. (Abdulnour; Paragraph [42-43, 53, 84] - a process begins of remotely determining the connectivity of each CPE device 15 in the S-VLAN samples over one or more predetermined and statistically significant time periods, at regular intervals, for example every 5 minutes. However, different lengths of time period may be highlighted to focus the analysis on shorter periods of time, such as during normal working hours when a more sharply varying but nevertheless consistent profile of connectivity is observed within certain one hour periods, whereas at other times taking an average over a two or three hour period would provide an appropriate level of resolution in the connectivity profile. Each CPE device 15 executes a software agent arranged to derive and collect a predetermined set of data relating to the operation of the device 15. the Business Logic module 225 is arranged to trigger the retrieval of parameter data at predetermined time intervals, enabled by certain data obtained from the inventory to be used by the Gateway module 230 to access CPE devices in each logical S-VLAN.) 
Regarding Claims 5, 11, 12, 13, 14 and 15:
Abdulnour discloses – The communication system according to claim 1, wherein the transmission timing update instruction section is configured to determine, based on the work machine information, whether or not the work machine is in a state not to be 
when it is determined that the work machine is in the state not to be monitored, to determine the update condition that lengthens an interval between transmissions of the work machine information. (Abdulnour; Paragraph [42-43, 53, 84] - a process begins of remotely determining the connectivity of each CPE device 15 in the S-VLAN samples over one or more predetermined and statistically significant time periods, at regular intervals, for example every 5 minutes. However, different lengths of time period may be highlighted to focus the analysis on shorter periods of time, such as during normal working hours when a more sharply varying but nevertheless consistent profile of connectivity is observed within certain one hour periods, whereas at other times taking an average over a two or three hour period would provide an appropriate level of resolution in the connectivity profile. Each CPE device 15 executes a software agent arranged to derive and collect a predetermined set of data relating to the operation of the device 15. the Business Logic module 225 is arranged to trigger the retrieval of parameter data at predetermined time intervals, enabled by certain data obtained from the inventory to be used by the Gateway module 230 to access CPE devices in each logical S-VLAN.)
Regarding Claim 6:

Regarding Claim 7:
Abdulnour discloses – A server that receives work machine information that is information related to a work machine, the work machine information being transmitted at a predetermined transmission timing from a control unit used at the work machine, the server comprising: (Abdulnour; Paragraph [14, 42] - a data retrieval module having an interface to the network and arranged to establish a communications link to a user network termination device over substantially the same path through the network as that used by the user network termination device to access services over the network and to retrieve parameter data. a process begins of remotely determining the 
a transmission timing update instruction section configured to transmit, to the control unit, transmission timing update information that instructs an update of the transmission timing, according to an update condition determined based on the work machine information transmitted from the control unit. (Abdulnour; Paragraph [42-43, 53, 84] - a process begins of remotely determining the connectivity of each CPE device 15 in the S-VLAN samples over one or more predetermined and statistically significant time periods, at regular intervals, for example every 5 minutes. However, different lengths of time period may be highlighted to focus the analysis on shorter periods of time, such as during normal working hours when a more sharply varying but nevertheless consistent profile of connectivity is observed within certain one hour periods, whereas at other times taking an average over a two or three hour period would provide an appropriate level of resolution in the connectivity profile. Each CPE device 15 executes a software agent arranged to derive and collect a predetermined set of data relating to the operation of the device 15. the Business Logic module 225 is arranged to trigger the retrieval of parameter data at predetermined time intervals, enabled by certain data obtained from the inventory to be used by the Gateway module 230 to access CPE devices in each logical S-VLAN.)
Regarding Claim 8:

a transmission timing update section configured to update the transmission timing, according to an update condition determined based on the work machine information. (Abdulnour; Paragraph [42-43, 53, 84] - a process begins of remotely determining the connectivity of each CPE device 15 in the S-VLAN samples over one or more predetermined and statistically significant time periods, at regular intervals, for example every 5 minutes. However, different lengths of time period may be highlighted to focus the analysis on shorter periods of time, such as during normal working hours when a more sharply varying but nevertheless consistent profile of connectivity is observed within certain one hour periods, whereas at other times taking an average over a two or three hour period  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Cella (US 20200201292) – Method For Data Collection And Frequency Analysis With Self-Organization Functionality – A system and method for data collection and frequency analysis with self-organization functionality includes analyzing with a processor a plurality of sensor inputs, sampling with the processor data received from at least one of the plurality of sensor inputs at a first frequency, and self-organizing with the processor a selection operation of the plurality of sensor inputs
Ong (US 20130237216) – Scanning Responses In Wireless Network – A solution for transmitting scanning response messages in an orderly manner in a wireless network, comprising scanning devices arranged to receive the scanning response messages where the scanning device monitors the transmission order of the scanning response messages.
Kawamori (US 20160379196) – Network System, Control Method of a Network System, and Management Server – A system including plural servers efficiently synchronizes data on different servers that executes an efficient process when synchronizing data on different servers in a system having multiple servers

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443